 PUERTO RICO GAS AND COKE COMPANY489substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving foundthat theCompany has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommendthat itcease and desisttherefrom and take certainaffirmativeaction in order to effectuate the policies ofthe Act.It has been foundthat theCompany,by threatsof shutdown and removal if theUnion won the representation election,and of loss of reemploymentopportunitybecause of supportof theUnion,interferedwith,restrained,and coercedits em-ployees in violation of Section 8(a)(1) ofthe Act.I shall therefore recommendthat it cease and desist therefrom any like or related conduct.Upon the basis of the abovefindings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Union of Electrical,Radio and MachineWorkers, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.2.By threats of shutdown and removal and of loss of reemployment opportuni-ties,therebyinterfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act, the Company hasengaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce,within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Puerto Rico Gas and Coke CompanyandUnion de Trabajadoresde la Industria de Gas Fluido de San Juan,FLT.Case No.24-CA-929.August 13, 1959DECISION AND ORDEROn April 20,1959, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in any unfair labor practices and recom-mending that the complaint be dismissed in its entirety as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.Respondent filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'i Respondent alleged in Its answer,as one of its affirmative defenses to the complaint,that the Charging Union was out of compliance with Section 9(f), (g), and(h) of theActApparently In order to refute this contention,the Regional Director prepared anaffidavit setting forth the compliance status of the Union,and counsel for the General124 NLRB No. 67. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings,2 Conclusions,3 and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]Counsel introduced it into evidence at the hearing.The Trial Examiner refers to thisaffidavit in the Intermediate Report.The respondent's contention involves administra-tive matters not cognizable in this proceeding(Standard Cigar Company,117 NLRB 852),and, hence,the affidavit should not have been made part of the record.We are ad-ministratively satisfied that the Union is in compliance.2The Intermediate Report contains a number of misstatements and inadvertencies, noneofwhich affects the Trial Examiner'sultimate conclusions.Accordingly, we note thefollowing more important corrections :The record reveals that the Respondent found it necessary to retrench its operationsbut not,as the Trial Examiner found,that the Respondent was "facing bankruptcy."According to Respondent'switnesses,whom the Trial Examiner credited,when Cruzwas asked about the"fatchemco"situation,he stated that "what has happened up tonow is nothing compared to what is going to happen in the future,"and not, as the TrialExaminer found,that "the damage I have done to this plant up to now is nothing com-pared to what it is going to be."There is no reference in the record to the custom,found by the Trial Examiner toexist, by which Respondent gave its.employees a bottle of rum each Christmas or, to thediscontinuance of such a custom.The Trial Examiner's characterization of the various incidents in the plant and ofCruz' alleged misconduct in the "fatchemco"situation as "sabotage"isnot warranted,and hence we specifically do not adopt it.Further,his finding that Cruz'three priordischarges were"for cause"is not adopted,since this is unnecessary to the disposition ofthe case and was not fully litigated in this proceeding.3 The General Counsel has excepted to the Trial Examiner'scredibility resolutions.The Board will not overrulea TrialExaminer's credibility findings unless a clear pre-ponderance of all the relevant evidence convinces the Board that such resolution wasincorrect.Standard Dry Wall Products,91 NLRB 544, 545, enfd.188 F.2d 362(C.A. 3) ;Universal Camera Corporation v. N.L.R.B.,340 U.S.474, 492-497.Upon the entirerecord, such conclusion is not warranted here.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct as amended(61 Stat. 136), was heard at San Juan,Puerto Rico, on February24 through 27, 1959, pursuant to due notice, with all parties represented and par=ticipating in the hearing.The complaint, which was issued on November 28, 1958,by the General Counsel of the National Labor Relations Board and which wasbased on charges filed and served, alleged that Respondent has since November 10,1957, interfered with, restrained,and coerced employees,in the exercise of therights guaranteed them in Section 7 of the Act and the Respondent Company dis-criminatorily terminated the employment of Julio Cruz Alvarez because of hisactive leadership and representation of the Union,all in violation of Section 8(a) (1)and (3)of the Act.Respondent answered on December 4, 1958, denying that ithad engaged in unfair labor practices as alleged.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe complaint alleges and the answer admitsfacts whichestablish that Respondent,a wholly owned subsidiary of the Central Public Utility Corporation of New York,is a corporationof the State of Delawareauthorized to do business in the Common-wealth of Puerto Rico where it is engagedin themanufacture and sale of fluid gasat retailand wholesale to customers located in Puerto Rico.During theyear 1957its gross revenue from its sales of gas was in excess of$1,000,000.The Respondent PUERTO RICO GAS AND COKE COMPANY491Companyisand has been at all times material herein,engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE UNION AS A LABOR ORGANIZATIONUnion de Trabajadores de la Industria de Gas Fluido de San Juan, FLT, is a labororganizationwithin themeaning ofSection 2(5) of the Act.'III.THE UNFAIR LABOR PRACTICESA. The questionThis case involves the motivation of Respondent Company in terminating theemployment of Julio Cruz Alvarez, the alleged discriminatee. The complaint chargedthat on or about November 10, 1957, that Respondent transferred Cruz from itsplant department to its construction department and thereafter on November 29,1957, terminated his status as a regular and permanent employee of the Companybecause of his active leadership and representation of the members of the Unionemployed by the Company and all because of his activity on behalf of said em-ployees in respect to wages, hours, tenure, and conditions of employment.TheRespondent denied the allegation.B. Cruz' backgroundCruz was employedas a permanentemployee about 1947 as a laborer in theconstruction departmentinstalling pipelines.After about a year he was put to workin the main plant, another department, as a pipefitter.This was a promotion.Henext became an operator's helper.Cruz joined the Union immediately, and afterworking thus in the plant he became president of the Union in 1956 with the usualduties of such office.Nevertheless, Cruz was discharged three times for cause, buttheUnion always forced his reemployment on the Company under the contractgrievance provisions.First (1948) he was discharged because, in cahoots with aphysician he had attempted and perhaps defrauded the eWorkmen's CompensationFund on a false claim of hernia. The next time (1950) he was discharged for insult-ing a company customer, and lastly (1954) he was fired for not properly performinghis work and abusing his foreman. In spite of this record, he became president ofthe Union in 1956.C. The chargeagainstthe CompanyThe charge out of which this case arose, signed by Cruz as president on December5, 1957, lists 11 employees whom on November 29, 1957, "the employer in order todiscourage membership in a labor organization discriminatorily discharged and hasrefused to reinstate"-then follows their names, including Cruz'.The San JuanRegional Office dismissed the names of all but Cruz, but proceeded on his case.The Company contended that these men were members of the construction unitwhich was eliminated for economic reasons.The simple controlling fact was thatthe Company was in a perilous financial situation, facing bankruptcy and the NewYork stock-owning officials dictated to General Manager Charles Regenass to dis-continue all gasline extensions, connections, and service to private dwellings andstores and operate solely as a gas producing plant, selling from its mains.Cus-tomers were required to hire private contractors for connections, extensions, instal-lations, and services required.Accordingly the construction crew was progressivelyreduced from 70 to 32 then to 21 men and eventually to a standby staff operatingout of the plant department.Cruz was one of those displaced because of economicreorganization.D. The Company's "rotation offer"GeneralManager Regenass was a qualified, old line gas utility man of morethan 30 years' experience in the Philippines, the Orient, and in South America.As1Raymond J. Compton, Regional Director for the Twenty-fourth Region, NationalLabor Relations Board, made an affidavit as to the compliance stages of the Union show-ing that the Union had been In full compliance with the requirement of Section 9(f),(g), and (h) of the Act at all times pertinent. The Board in Case No. 24-RC-1058 in aDecision and Direction of Election dated July 30, 1958 (unpublished), certified theUnion as the bargaining representative for the Respondent's employees.The ChargingUnion is found to be a labor organization within the meaning of the Act. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDa salaried man for an "absent landlord," Regenass' job was to produce gas at aprofit.The evidence shows that he had, however, the best interest of the individualemployees at heart.He had caused a welfare loan fund to be set up to protect needyemployee participants from local loan sharks at usurious interest, and he had per-sonally underwritten the major portion of the loan fund against the advice of hisemployers.Subsequently, however, he had to draw out his own investment in orderto build his new home, started in May 1957, and to protect himself?Regenass' first step was to go to the union men and exhort them to increase theirproduction-this, to no avail.Regenass testified that although their wages had been.raised from 50 cents per hour to $1 under the Minimum Wage Law, they did onlyone-third as much work as Filipinos and even men of 70 years.When the volumeof work gave out late in November the permanent employees of the Union wereoffered an opportunity to rotate equally in shifts in accordance with the quantityof work available at the Company in keeping with the union-company contract.The men refused to rotate as provided in the contract, and the Company then tookthemost competent and efficient ones, who were willing, as permanent employeesand carried the 11 remaining on part time.However, they were to be given work ifavailable and were allowed all their rights and benefits as to insurance, bonuses,vacations, and sick leave as permanent employees. "Temporaries" were eliminated.Cruz refused to work under these conditions and was discharged as were the others..E.Cruz' transfer to construction departmentCruz' contention is that he was shifted from the plant department to the construc-tion department because of his union activities.The Company contends that hewas shifted out of the plant because he was suspected of sabotage, was a menace anda danger to the continued successful operation of the gas plant itself if allowed onthe plant premises.Manager Regenass characterized Cruz as having become thor-oughly incompetent and inefficient as an employee, as well as being disloyal andguilty of harassing management-which was already in difficulty.Cruz' transferfrom the inside of the plant to outside work when he returned from his vacation latein October or early in November was occasioned by an act of sabotage, the circum-stantial evidence of which management decided clearly incriminated Cruz.Management had serious trouble with Cruz during his incumbency as union presi-dent beginning May 1957.On May 3 Regenass got a letter from President Cruzstating that "we needed additional men because all the pipe ducts of the gas produc-tion was going over to certain drips." (This was the result of tar or other matterclogging the pipes.)Regenass testified: "I told him [Cruz] that where I come frombefore, we had less than five men attending, this same type of plant, and we didn'tneed any additional men.Things started to happen.One morning I was called atmy house from hotel managers that the whole city had no gas. Service was com-pletely stopped.Well I jumped into my pants and run down to the plant as fastas possible,I soon found the pipe drip was full of water.There had been strictorders to pump the drip on every shift coming in.The first job they do is to pumpthe drip.There are about eight men that are supposed to pump that drip in differentshifts.They work on three shifts a day, working only five days. It means additionalmen.Well, I started an investigation why the drip was not pumped..Mr.Cruz told me, `We have no time to pump that drip.' I said, `you know always youhave to do that before you start any other job.'He said, `We have no time.'Herepeated that statement later on again in front of Mr. Pedro Rivera, inspector fromthe Department of Labor.After May 3rd, we started to notice trouble.The plantdidn't work. It got so bad that one day our tanks were practically empty." Theend result was that Regenass and the plant superintendent discovered that the bypassvalve was open, allowing all of the residual tar to go over the drip and clog the lines.This trouble period cost the Company "thousands and thousands of dollars."Regenass believed Cruz directly responsible, but was unable to prove it, althoughCruz told him that he knew who did it.O As a witness the Trial Examiner found Regenass to be a forthright, objective, andhonest witness, and in sharp contrast with Cruz whose demeanor on the witness standdocumented well his repeated discharges. In all credibility conflicts in their versions ofevents, the Trial Examiner credited Regenass' testimony over Cruz'-and they were theprincipal witnesses in the case.Respondent's witnesses Morales, Esquilin, Jiminez, andPatt substantiated Regenass. PUERTO RICO GAS AND COKE COMPANY493F.The "fatchemco"situationTar is used in this plant as a boiler fuel. The boilers were built for the use of tar.To distill the tar a chemical additive named "fatchemco" was used to make a com-bustible emulsion.At a later date an inspector from the safety division of the LaborDepartment called on Regenass.Regenass quoted him: "Mr. Regenass, we havea complaint from the president of the union that the union is demanding that weprohibit you the use of tar in your boilers: that the tar was bad."The inspectortalked to the boiler fireman on duty, a union member, who said: "The tar is very badlately, but we never complain to anybody about bad tar."However, at inventorytime the storekeeper reported to Plant Superintendent Morales that there was not adrop of "fatchemco" used during the whole past month.The same eight meninvolved in not pumping the drip: "Each one [said] yes, I put in every time."Regenass testified: "So, there again, is a very funny coincidence that Cruz knewthe tar was bad and went to the Labor Department but he also told me, `Prove thatI did it.' I said, `Well, I can't prove that.'"Cruz then went on his vacation andwhen he returned he told Superintendent Morales and the plant foreman: "Thedamage I have done to this plant up tonow isnothing compared to whatit is goingto be."Regenass' reaction was restrained.He said: "We cannot have the maninside the plant anymore because he is a danger.We are a public utility.We dogive service,as an obligation, so absolutely prohibit him to enter the plant." I said,"Transfer him to construction.Even so he don't work at all, don't let him get insidethe plant any more."Asked why he did not fire Cruz out of hand, Regenass stated:"I have fired him three times before and he always comes back like a bad penny."The Union and the Labor Department, according to Respondent always forced theCompany to take him back.G. Cruz' explanation rejectedCruz testified that Plant Superintendent Morales accused him of ordering themen to dump the "fatchemco" in the ditch.Cruz' rejected testimony in this con-nection was: "That it was not true. I could not do that. I worked for the Companyand wanted it to prosper because from there I obtained my living for my family; andas president of theunion,I didn't dare do such a big thing."Cruz also denied thathe had reported the tar situation to the Labor Department, but he admitted reportinga rotten stair, and oil slippery holes and an exposed dangerous steampipe, as wellas the danger of the boiler exploding.The Trial Examiner carefully observed Cruzand concluded in view of the accepted testimony of Respondent's witnesses that hewas unworthy of belief.Accordingly his versions of events are rejected.Although,General Counsel presented several witnesses who testified, cumulatively consistingof Luis Rivera and Herminio Santiago, Satero Santana, Eleuteria Colon, ValentinFigueroa Gonzales, and Domencio Figueroa supporting Cruz' assertion that Regenasstold the group: "Get rid of this man as president and all the troubles will be over.Iwill give back your jobs and I will give you back your Christmas bonus, [and]your loans" is pure fabrication.The loan fund was exhausted, the custom of givingemployees a Christmas bottle of rum was discontinued in view of the sabotage, andfinally there was no work except temporary available.In ConclusionIt is concluded that General Counsel has not sustained the burden of provingby a preponderance of the evidence the allegations of his complaint.Accordingly itwill be recommended to the Board that the complaint be dismissed in its entirety.Upon the above findings of fact and upon the entire record in the case I make thefollowing:CONCLUSIONS OF LAW(1) The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.(2)The Union is a labor organization within the meaning of Section 2(5) of theAct.(3)The Respondent has not violated Section 8(a)(3) of the Act as alleged in thecomplaint.(4) The Respondent has not engaged in conduct violative of Section 8(a)(1) ofthe Act as alleged in the complaint.[Recommendations omitted from publication.]